Pratt, J.:
The court below acquired jurisdiction of the person of the judgment debtor, and he is fully amenable to its process. The remedies to which parties are entitled, and the operation of which they must abide, depend upon the law of the forum. To what extent their ■operation shall be restrained or limited by exemption laws must also depend upon the le^e fori. A non-resident coming into this State' may claim the protection of our laws equally with our own citizens. But while within our borders he may not claim to be outside the laws by which the rights of litigants are here determined. Some .theorists have argued that all laws for the collection of debts should be abolished, and that may yet become the policy of a sister State. Will a citizen of such State, sued here, then be clothed in our courts with immunity from the attacks of his creditors. The right to arrest the body of a debtor differs in various States, and in some is entirely abolished. Oan a citizen of such States arrested here for tort, go free because at home his creditor would not have that remedy. When a non-resident litigating here is allowed the same rights which our citizens enjoy, he can claim nothing further.
These principles require ,the order appealed from to be affirmed, with costs.
Present, — Barnard, P. J., Dykman and Pratt, JJ.
Order of county judge affirmed, with costs.